Matter of Feeney (2022 NY Slip Op 03669)





Matter of Feeney


2022 NY Slip Op 03669


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed May 18, 2022.)


&em;

[*1]MATTER OF RYAN B. FEENEY, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered granting application for reinstatement to the practice of law.